DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/2019, 03/06/2020, and 07/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 402-414. Based on the Brief Description of the Drawings in the Specification, Applicant appears to have submitted Figure 3 twice instead of the intended Figure 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 contains the limitation "to the at least one vehicle" in Line 7. There is insufficient antecedent basis in the claims for this limitation. In order to avoid a rejection under 35 U.S.C. 112(b), it is recommended that the limitation be changed to "to at least one vehicle" or “to a plurality of vehicles”, similar to corresponding Claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to abstract ideas without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites the steps of receiving transport tasks, clustering the transport tasks, searching for transport capacity, and assigning the transport capacity. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: Claim 1 recites the steps of clustering, searching, and assigning. These claims recite an abstract idea which is directed to a mental process, as they can be practically performed in the human mind.
Step 2A Prong 2: Claim 1 additionally recites the combination of the additional step of receiving transport tasks and a communication interface with a processor. The step of receiving transport tasks is considered insignificant extra-solution activity, as it is no more than mere necessary data gathering in order to perform the abstract idea. The components of a communication interface and a processor are no more than mere instructions to apply the abstract idea using generic computer components. Accordingly, these additional limitations do not integrate the claim into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and generic computer components to perform the abstract idea. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-10: 
Step 1: Claims 2-10 depend from Claim 1 and include the additional steps of determining a rendezvous time (Claim 3), ordering the groups (Claim 3), determining a preceding group (Claim 4), determining the group (Claim 5), determining a capacity (Claim 6), 
Step 2A Prong 1: The claims recite the steps of determining, ordering, determining, determining, determining, dividing, assigning, designating, determining, determining, clustering, and assigning. Additionally, the claims recite a similarity matrix, a Laplace matrix, and a greedy algorithm. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claims do not contain any additional elements that integrate the claims into a practical application.
Step 2B: The claims do not contain any additional elements that integrate the claims into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Claims 2-10 are ineligible. 
The additional limitations recited in the dependent Claims 2-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-10 are not patent eligible.

Regarding Independent Claim 11:
Step 1: Claim 1 is a system claim that recites a communication interface, a memory, and a processor that in combination perform the steps of receiving transport tasks, clustering 
Step 2A Prong 1: Claim 11 recites the processor steps of clustering, searching, and assigning. These claims recite an abstract idea which is directed to a mental process, as they can be practically performed in the human mind.
Step 2A Prong 2: Claim 11 additionally recites the combination of the additional step of receiving transport tasks and a communication interface with a processor and a memory. The step of receiving transport tasks is considered insignificant extra-solution activity, as it is no more than mere necessary data gathering in order to perform the abstract idea. The components of a communication interface, a memory, and a processor are no more than mere instructions to apply the abstract idea using generic computer components. Accordingly, these additional limitations do not integrate the claim into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and generic computer components to perform the abstract idea. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, independent Claim 11 is ineligible.
Regarding Dependent Claims 12-19: 
Step 1: Claims 12-19 depend from Claim 1 and include the additional steps of determining a rendezvous time (Claim 13), ordering the groups (Claim 13), determining a preceding group (Claim 14), determining the group (Claim 15), determining a capacity (Claim 16), 
Step 2A Prong 1: The claims recite the steps of determining, ordering, determining, determining, determining, dividing, assigning, designating, determining, determining, clustering, and assigning. Additionally, the claims recite a similarity matrix, a Laplace matrix, and a greedy algorithm. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claims do not contain any additional elements that integrate the claims into a practical application.
Step 2B: The claims do not contain any additional elements that integrate the claims into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Claims 12-19 are ineligible. 
The additional limitations recited in the dependent Claims 12-19 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 11-19 are not patent eligible.

Regarding Independent Claim 20:
Step 1: Claim 20 is a product claim that recites a non-transitory computer-readable medium, a set of instructions, at least one processor, and an electric device that in combination 
Step 2A Prong 1: Claim 20 recites the steps of clustering, searching, and assigning. These claims recite an abstract idea which is directed to a mental process, as they can be practically performed in the human mind.
Step 2A Prong 2: Claim 20 additionally recites the combination of the additional step of receiving transport tasks and a non-transitory computer-readable medium with instructions, a processor, and an electronic device. The step of receiving transport tasks is considered insignificant extra-solution activity, as it is no more than mere necessary data gathering in order to perform the abstract idea. The components of a non-transitory computer-readable medium with instructions, a processor, and an electronic device are no more than mere instructions to apply the abstract idea using generic computer components. Accordingly, these additional limitations do not integrate the claim into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and generic computer components to perform the abstract idea. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, independent Claim 20 is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11-12, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180060988 A1, filed 08/29/2016, hereinafter "Klenk".

Regarding Claim 1, Klenk teaches: 
A computer-implemented method for providing transport service (see at least figures 2-4), comprising: 
receiving, via a communication interface, transport tasks within an area; (see at least [0037] and figure 2, step 31, wherein transportation requests are received from a plurality of travelers, and [0036], wherein the user devices used by the travelers to request transportation use network interfaces for communication)
clustering, by a processor, the transport tasks into groups; (see at least [0039] and figure 3, step 41, wherein the transportation requests are clustered into groups, and [0036], wherein a central processing unit performs the disclosed steps)
searching for, by the processor, transport capacity for the groups; (see at least [0039] & [0040] and figure 3, step 43, wherein transport vehicle capacity is searched for each cluster based on the transport vehicle’s capacity threshold, defined as the seat capacity of the vehicle multiplied by a predetermined factor π)
and assigning, via the communication interface, the transport capacity to each group. (see at least [0030], [0038] & [0040] and figure 2, step 36, wherein the searched vehicles are assigned to each cluster to fulfill the transportation tasks, based on the vehicles’ capacity thresholds searched for)

Regarding Claim 11, Klenk teaches:
A system for providing transport service, (see at least figure 1) comprising:
a communication interface configured to receive transport tasks within an area; (see at least [0037] and figure 2, step 31, wherein transportation requests are received from a plurality of travelers, and [0036], wherein the user devices used by the travelers to request transportation use network interfaces for communication)
a memory; (see at least [0036], wherein various forms of memory can be used to implement the disclosed steps)
and a processor coupled to the communication interface and the memory, and configured to: (see at least [0036], wherein a central processing unit performs the disclosed steps along with the memory and the network interfaces)
cluster the transport tasks into groups; (see at least [0039] and figure 3, step 41, wherein the transportation requests are clustered into groups, and [0036], wherein a central processing unit performs the disclosed steps)
search for transport capacity for the groups; (see at least [0039] & [0040] and figure 3, step 43, wherein transport vehicle capacity is searched for each cluster based on the transport vehicle’s capacity threshold, defined as the seat capacity of the vehicle multiplied by a predetermined factor π)
and assign the transport capacity to each group. (see at least [0030], [0038] & [0040] and figure 2, step 36, wherein the searched vehicles are assigned to each cluster to fulfill the transportation tasks, based on the vehicles’ capacity thresholds searched for) 

Regarding Claim 20, Klenk teaches:
A non-transitory computer-readable medium that stores a set of instructions, (see at least [0036], wherein various forms of memory and storage medium can be used to implement the disclosed steps)
when executed by at least one processor of an electronic device, cause the electronic device to perform a method for providing transport service, (see at least [0036], wherein a central processing unit of a device performs the disclosed steps along with the memory and the network interfaces) the method comprising: 
receiving transport tasks within an area; (see at least [0037] and figure 2, step 31, wherein transportation requests are received from a plurality of travelers)
clustering the transport tasks into groups; (see at least [0039] and figure 3, step 41, wherein the transportation requests are clustered into groups)
searching for transport capacity for the groups; (see at least [0039] & [0040] and figure 3, step 43, wherein transport vehicle capacity is searched for each cluster based on the transport vehicle’s capacity threshold, defined as the seat capacity of the vehicle multiplied by a predetermined factor π) 
and assigning the transport capacity to each group. (see at least [0030], [0038] & [0040] and figure 2, step 36, wherein the searched vehicles are assigned to each cluster to fulfill the transportation tasks, based on the vehicles’ capacity thresholds searched for) 

Regarding Claims 2 and 12, Klenk teaches all of the limitations of Claims 1 and 11 as discussed above, and additionally teaches:
wherein the transport tasks are clustered according to at least one of an origin, a destination, or a departure time of each transport task (see at least [0039], wherein the transport tasks are clustered based on origin locations or destination locations)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klenk as applied to Claims 2, 11, and 12 above, further in view of US 20170122756 A1, filed 10/28/2015, hereinafter "Chen".

Regarding Claims 3 and 13, Klenk teaches all of the limitations of Claims 2 and 12 as discussed above, and Klenk additionally teaches:
and ordering the groups according to the rendezvous times associated with the respective groups. (see at least [0038], wherein the route comprising the order 
Klenk remains silent on:
determining a rendezvous time based on the departure times of the transport tasks in each group, wherein the rendezvous time of each group is an average departure time of transport tasks in the respective group;
However, Klenk teaches the transport tasks containing a departure time (see at least [0016] and Table 1), and using the departure time to order the groups visited (see at least [0038], wherein the order of the cluster stops is determined based on a route search, and [0032] and equation (11), wherein the route search is constrained by the set of departure times in the cluster)
Chen teaches:
determining a rendezvous time based on the times of the transport tasks in each group, wherein the rendezvous time of each group is an average time of transport tasks in the respective group; (see at least [0038], wherein (iii), wherein an average time across the set of members in the groups is determined)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the departure time-based transport capacity assignment of Klenk with the technique of using an average time across each member of a group of Chen. It would have been obvious to do so because it allows calculation of a rendezvous time and location that takes into account the convenience of all members, as recognized by Chen (see at least [0002]).

Regarding Claims 4 and 14, Klenk and Chen in combination disclose all of the limitations of Claims 3 and 11 as discussed above, and Klenk additionally teaches:
wherein ordering the groups according to rendezvous times of the respective groups further comprises: determining a preceding group or a subsequent group for each group. (see at least [0041], wherein the groups are sorted in an enumerated order, which means all of the groups except the first and last inherently have both a preceding and subsequent group)

Regarding Claims 5 and 15, Klenk and Chen in combination disclose all of the limitations of Claims 4 and 14 as discussed above, and Klenk additionally teaches:
when a group has no preceding group, determining the group as a parent group. (see at least [0041], wherein the groups are sorted by their pickup distance- meaning the group furthest from the destination inherently is the parent group as there is no preceding group in the sorted order)

Regarding Claims 6 and 16, Klenk and Chen in combination disclose all of the limitations of Claims 3 and 13 as discussed above, and Klenk additionally teaches:
determining a capacity to be transferred from a first group to a second group; (see at least [0040], wherein the first group has 9 tasks and the second group has 6 tasks. The transport assigned to the first group has the capacity for 12 tasks, so 
dividing the second group into a first sub-group and a second sub-group when the transferred capacity is less than the transport capacity for the second group; (see at least [0040], wherein the transferred capacity of 3 tasks is less than the transport capacity of 6 tasks for the second group, so the group is split into 2 subgroups of 3 tasks each)
assigning the transferred capacity to the first sub-group; and designating the second sub-group as a parent group. (see at least [0040], wherein the first subgroup is assigned the transferred capacity of 3 tasks, and the second subgroup of the 3 remaining tasks of the original second group is now the next stop, or the parent stop)

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klenk as applied to Claims 1 and 11 above, and further in view of "Linearized cluster assignment via spectral ordering", published 2004, hereinafter "Ding".

Regarding Claims 7 and 17, Klenk teaches all of the limitations of Claims 1 and 11 as discussed above, and additionally teaches:
and assigning the transport tasks to the at least one vehicle based on the classification. (see at least [0030], wherein the transport tasks are assigned transport capacity based on the optimization of equation (2))

determining a similarity matrix for the transport tasks in the group; 
determining feature elements based on the similarity matrix; 
clustering the transport tasks into a predetermined number of classifications according to the feature elements;
Ding teaches:
determining a similarity matrix for the data objects; (see at least Section 3, left column, page 2, wherein a similarity matrix W is determined over the objects in the dataset)
determining feature elements based on the similarity matrix; (see at least Section 5, right column, page 5 and figure 1, wherein feature elements are determined from the similarity matrix by PCA)
clustering the data objects into a predetermined number of classifications according to the feature elements; (see at least Section 6, left column, page 6, wherein the data is assigned into cluster regions, or classifications)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the transport task assignment of Klenk with the technique of determining a similarity matrix, determining feature elements, and clustering the data objects of Ding. It would have been obvious to modify because doing so provides a direct, linear way of clustering data by distance between data objects, as recognized by Ding (see at least page 1, section 2). By applying it to Klenk, Ding’s technique can be used to cluster 

Regarding Claims 8 and 18, Klenk and Ding in combination disclose all of the limitations of Claims 7 and 17 as discussed above, and Klenk remains silent on:
wherein the similarity matrix is transformed into a Laplace matrix to determine the feature elements. 
Ding teaches:
wherein the similarity matrix is transformed into a Laplace matrix to determine the feature elements. (see at least page 1, section 2, wherein the eigenvector of the Laplacian of the similarity matrix is used in cluster classification, and page 5, section 5, wherein the eigenvector is used in PCA to determine the principal components of the dataset)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the similarity matrix-based transport capacity assignment of Klenk and Ding with the technique of transforming the similarity matric into a Laplace matrix of Ding. It would have been obvious to modify because doing so provides a direct, linear way of clustering data by distance between data objects, as recognized by Ding (see at least page 1, section 2). 

Regarding Claims 9 and 19, Klenk and Ding in combination disclose all of the limitations of Claims 7 and 17 as discussed above, and Klenk additionally teaches:
wherein the predetermined number is a number of the vehicles. (see at least [0032] and equations (5) and (6), wherein the optimization of equation (2) is constrained by the number of vehicles)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klenk and Chen as applied to claim 4 above, and further in view of "Heuristic Algorithms for the Dynamic Taxipooling Problem Based on Intelligent Transportation System Technologies ", published 2007, hereinafter "Tao".

Regarding Claim 10, Klenk and Chen in combination disclose all of the limitations of Claim 4 as discussed above, and Klenk remains silent on:
wherein the preceding group or the subsequent group for each group are determined based on the rendezvous time of the group using a greedy algorithm.
Tao teaches:
wherein the preceding group or the subsequent group for each group are determined based on the rendezvous time of the group using a greedy algorithm. (see at least page 2, sections 2 and 2.1, and Figure 1, wherein a greedy heuristic method is used to assign transport tasks in order)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the transport task group order determination of Klenk and Chen with the technique of using a greedy algorithm of Tao. It would have been obvious to modify because doing so minimizes distance traveled by transport service providers while 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                     /RACHID BENDIDI/Primary Examiner, Art Unit 3667